

115 S1740 IS: Default Prevention Act
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1740IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Paul introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide guidance and priorities for Federal Government obligations in the event that the debt
			 limit is reached and to provide a limited and temporary authority to
			 exceed the debt limit for priority obligations.
	
		1.Short
 titleThis Act may be cited as the Default Prevention Act.
		2.Prioritizing
			 obligations
 (a)In generalIn the event that the debt of the Government of the United States reaches the statutory limit under section 3101 of title 31, United States Code, the following expenditures shall be granted priority over all other obligations incurred by the Government of the United States:
 (1)The authority of the Department of the Treasury provided in section 3123 of title 31, United States Code, to pay with legal tender the principal and interest on debt held by the public.
 (2)The full payment of compensation, allowances, and benefits for members of the Armed Forces on active duty.
 (3)The authority of the Commissioner of Social Security to pay monthly old-age survivors’ and disability insurance benefits under title II of the Social Security Act.
 (4)The authority of the Secretary of Health and Human Services to make payments for items and services furnished to beneficiaries under the Medicare program under title XVIII of the Social Security Act and related provisions.
 (5)All obligations under any program administered by the Department of Veterans Affairs. (b)Authority To issue additional debt for priority obligations (1)In generalThe Secretary of the Treasury may issue obligations subject to limit under section 3101 of title 31, United States Code, in an amount in excess of the limit under such section—
 (A)during the 30-day period beginning on the date on which the United States is unable to use revenues or the extraordinary measures described in paragraph (2) to fully pay obligations of the Government of the United States described in subsection (a) at the time they are due;
 (B)only to the extent necessary to make timely payment on obligations of the Government of the United States described in subsection (a); and
 (C)if the Secretary provides to Congress notice of the exercise of the authority under this subsection.
 (2)Extraordinary measuresThe extraordinary measures described in this paragraph are the following: (A)The authority under subsections (j), (k), and (l) of section 8348 of title 5, United States Code.
 (B)The authority under subsections (g) and (h) of section 8438 of title 5, United States Code. (C)The suspension of investing amounts in the stabilization fund under section 5302(a)(1) of title 31, United States Code.
 (D)The suspension of investing of amounts or the issuance of obligations for any other fund or account for purposes of preventing the amount of obligations subject to limit under section 3101 of title 31, United States Code, from exceeding such limit.